Title: From Thomas Jefferson to Evan Baker, 29 August 1780
From: Jefferson, Thomas
To: Baker, Evan



Sir
Richmond August 29. 1780.

The distress of the post at the Barracks in Albemarle, for want of animal food being very great, you are desired after reserving 200 of the beeves you have purchased to go with Colo. Crocket, and 600 others to be sent when he shall furnish you with a proper escort, to send all the rest to the barracks in Albemarle. The two hundred it is supposed must be of the first you purchase; but that the 600 need only be ready when called for by Colo. Crocket, so that in the mean time it is hoped you may throw in a considerable number to the barracks. The necessities of that post require all the expedition you possibly can use. You are desired also to give notice to the commissary there from time to time of the supplies which he may expect from you and when they will be delivered.
I am Sir, Your mo. obt. servant,

Th: Jefferson

